—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Kiedaisch, J.), dated April 17, 2009, which found that he willfully violated a prior order of support, and directed him to pay child support arrears in the sum of $22,807.44.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court did not err in finding that the father had willfully violated a prior order of support. Proof of the father’s failure to pay child support constituted “prima facie evidence of a willful violation” (Family Ct Act § 454 [3] [a]), and shifted the burden to him to come forward with competent credible evidence of his inability to do so (see Matter of Powers v Powers, 86 NY2d 63, 69-70 [1995]; Yeager v Yeager, 38 AD3d 534 [2007]). In opposition, the father failed to offer competent proof of his inability to pay despite his gainful employment.
The father’s remaining contentions are without merit. Rivera, J.P., Covello, Santucci and Sgroi, JJ., concur.